DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “3GPP; TSG RAN; NR; Physical layer procedures for control (Release 15)', 3GPP TS 38.213 V15.4.0, 12-2018”, hereinafter 3GPP in view of Nazar et al (US 2017/0156152) hereinafter Nazar both references cited in the IDSs filed 02/03/2020 and 08/27/2020.
Regarding claim 1, the 3GPP discloses a method for a user equipment (UE) to provide channel state information (CSI) reports, the method comprising: receiving a channel state information reference signal (CSI-RS) (see page 83, lines 17-18); using a CSI-RS for channel measurement for triggered CSI report (see page 59, lines 16-17); 
 	Nazar discloses generating, based on the CSI-RS reception, a first CSI report and a second CSI report (see [0102] illustrates that the WTRU 102 may generate the CSI reports based on the predetermined order or location of the concatenated reports), wherein the first CSI report includes a first channel quality indicator (CQI) index from a first set of CQI indexes and the second CSI report includes a second CQI index from a second set of CQI indexes; and transmitting the first CSI report in a first channel and the second CSI report in a second channel (see [0143] illustrates that CSI reports for carrier 1 710, CSI reports for carrier 2 720, CSI reports for carrier 3 730 may be transmitted periodically; and [0059] illustrates that the WTRU 102 can be conFIG.d to provide a subband-based feedback wherein a separate CQI, or PMI, may be reported for each sub-band.  To reduce feedback overhead, a scheme based on the spatial differential CQI may be used).  It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to generate, based on the CSI-RS reception, a first CSI report and a second CSI report, wherein the first CSI report includes a first channel quality indicator (CQI) index from a first set of CQI indexes and the second CSI report includes a second CQI index from a second set of CQI indexes; 
	Regarding claims 2-3, Nazar discloses wherein the first channel is the same as the second channel; wherein the first CSI report and the second CSI report are separately encoded (see [0101]).
	Regarding claim 4, the 3GPP discloses wherein the first set of CQI indexes corresponds to a first set of modulation and coding scheme (MCS) indexes and the second set of CQI indexes corresponds to a second set of MCS indexes (see page 34, lines 44-45).
	Regarding claim 5, the 3GPP discloses determining a first number of 
resource elements (REs) for multiplexing the first CSI report in the first channel;  determining a second number of REs for multiplexing the second CSI report in the second channel;  and dropping parts of the first CSI report, when the first channel is the same as the second channel and a number of available REs for multiplexing the first CSI report and the second CSI report is smaller than a sum of the first number of REs and the second number of REs, until the number of available REs is not smaller than the sum of the first number of REs and the second number of Res (see page 66 illustrates that the UE drops all Part 2 CSI reports and selects Nreported Part 1 CSIreport(s), from the Ntotal CSI reports in ascending priority value, for transmission together with the HARQ-ACK and SR information bits"), and the disclosure of D2 (see paragraph [0176]: "the number of symbols available to CSI information, QCSI PUCCH, 
	Regarding claim 6, Nazar discloses receiving: a first configuration for contents of the first CSI report, and a second configuration for contents of the second CSI report. (see [0107] illustrates that there may be a separate periodic CQI reporting configuration (including indices determining periodicities and offsets of different types of report) with distinct parameter values for each DL serving cell).
Regarding claim 7, Nazar discloses the first configuration for the contents of the first CSI report includes a precoding matric indicator (PMI), the second configuration for the contents of the second CSI report includes a PMI, the first CSI report includes a PMI and the second CSI report includes a PMI when the first channel is different than the second channel, and only one of the first CSI report and the second CSI report includes a PMI when the first channel is same as the second channel (0119]see [0122] illustrates that “one CQI may be reported per CC or serving cell.  The WTRU 102 may report the selected PMI for DL CCs or serving cells conFIG.d by higher layer for which the aperiodic reports that may be required”; see [0119] illustrates that "a transmission mode may be used to transmit wideband CQI-only reporting for carrier aggregation", and see paragraph [0122]: "a transmission mode may be used to transmit a combined wideband CQI and wideband PMI feedback for the aperiodic PUSCH-based reporting for carrier aggregation").
	Claim 8 is similar to claim 1, the 3GPP and Nazar both disclose a receiver, processor, and transmitter to perform steps of claim 1 (see pages 9-10, [0004], [0058].  Therefore; claim 8 is rejected under a similar rationale.

Claims 15, 17, 19 relate to a method for operating a base station. The features of claims 15, 17, 19 essentially correspond to those of claims 1, 4, 6, respectively. Thus, the same reasoning as in claims 1, 4, 6 applies to claims 15, 17, 19, respectively.
	Regarding claim 16, Nazar discloses a processor configured to 
separately decode the first CSI report and the second CSI report (see [0101] illustrates that "The reports may be separately encoded and the coded bits/symbols may be concatenated. The identity of the DL serving cell or component carrier may be included along with the respective report when multiple reports are included into the same sub-frame").
Regarding claim 18, the 3GPP discloses wherein the first set of CQI indexes 
corresponds to a first set of modulation and coding scheme (MCS) indexes and the second set of CQI indexes corresponds to a second set of MCS indexes (see page 66); and Nazar also discloses in [0176]).
Regarding claim 20, Nazar discloses, wherein: the receiver is further configured to receive a precoding matrix indicator (PMI) in one of the first CSI report and the second CSI report, the first configuration for the contents of the first CSI report includes a PMI, and the second configuration for the contents of the second CSI report includes a PMI (see [0122] illustrates that "one CQI may be reported per CC or serving cell.   The WTRU 102 may report the selected PMI for DL CCs or serving cells conFIG.d by higher layer for which the aperiodic reports that may be required", see paragraph [0119]: "a transmission mode may be used to transmit wideband CQI-only reporting for carrier .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yokomakura et al (US 2018/0213430) disclose a terminal device, base station device, communication method, and integrated circuit.
Takahashi et al (US 2018/0317220) disclose terminal device, base station device, communication method, and integrated circuit.
Kim et al (US 2017/0180099) disclose a method and apparatus for reporting channel state information for supporting 256qam in wireless access system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
April 15, 2021